Name: Commission Regulation (EC) NoÃ 489/2008 of 2Ã June 2008 amending Regulation (EC) NoÃ 806/2007 opening and providing for the administration of tariff quotas in the pigmeat sector
 Type: Regulation
 Subject Matter: animal product;  tariff policy;  trade
 Date Published: nan

 3.6.2008 EN Official Journal of the European Union L 143/30 COMMISSION REGULATION (EC) No 489/2008 of 2 June 2008 amending Regulation (EC) No 806/2007 opening and providing for the administration of tariff quotas in the pigmeat sector THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 2759/75 of 29 October 1975 on the common organisation of the market in pigmeat (1), and in particular Article 11(1) thereof, Whereas: (1) Commission Regulation (EC) No 806/2007 (2) opened certain tariff quotas for imports of pigmeat products. (2) In response to questions concerning imports of certain products under the quotas bearing the serial numbers 09.4038 and 09.4074, and to ensure uniform application, the designation of goods falling under these serial numbers needs to be clarified. (3) Regulation (EC) No 806/2007 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Pigmeat, HAS ADOPTED THIS REGULATION: Article 1 The following paragraph is added to Article 1 of Regulation (EC) No 806/2007: 4. For the purposes of this Regulation, products falling within CN codes ex 0203 19 55 and ex 0203 29 55 within the quotas bearing the serial numbers 09.4038 (group G2) and 09.4074 (group G7) in Annex I include hams and cuts thereof. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 2 June 2008. For the Commission Mariann FISCHER BOEL Member of the Commission (1) OJ L 282, 1.11.1975, p. 1. Regulation as last amended by Regulation (EC) No 1913/2005 (OJ L 307, 25.11.2005, p. 2). Regulation (EEC) No 2759/75 will be replaced by Regulation (EC) No 1234/2007 (OJ L 299, 16.11.2007, p. 1) from 1 July 2008. (2) OJ L 181, 11.7.2007, p. 3.